
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2009
			Mr. Lewis of Georgia
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Teen Dating Violence Awareness and Prevention Week.
	
	
		Whereas communities across the country carry out
			 activities to raise awareness about teen dating violence during the week of
			 February 2 through February 6, 2009;
		Whereas 1 in 11 adolescents reports being a victim of
			 physical dating violence;
		Whereas 1 in 5 teenagers in a serious relationship reports
			 having been hit, slapped, or pushed by a partner;
		Whereas 1 in 3 female teenagers in a dating relationship
			 has feared for her physical safety;
		Whereas more than 1 in 4 teenagers have been in a
			 relationship where a partner is verbally abusive;
		Whereas 27 percent of teenagers have been in dating
			 relationships in which their partners called them names or put them
			 down;
		Whereas 40 percent of the youngest teens, those between
			 the ages of 11 and 12, report that they have friends who are victims of verbal
			 abuse in dating relationships;
		Whereas 1 in 5 teenagers between the ages of 13 and 14 say
			 they have friends who are victims of dating violence;
		Whereas 1 in 2 teenagers in a serious relationship has
			 compromised personal beliefs to please a partner;
		Whereas 29 percent of girls who have been in a
			 relationship said that they have been pressured to have sex or to engage in
			 sexual activities that they did not want;
		Whereas technologies such as cell phones and the Internet
			 have made dating abuse more pervasive and more hidden;
		Whereas 30 percent of teenagers who have been in a dating
			 relationship say that they have been text-messaged between 10 and 30 times per
			 hour by a partner seeking to find out where they are, what they are doing, or
			 who they are with;
		Whereas 72 percent of teenagers who reported that they had
			 been checked up on by a boyfriend or girlfriend 10 times per hour or more by
			 email or text messaging did not tell their parents;
		Whereas parents are largely unaware of the cell phone and
			 Internet harassment experienced by teenagers;
		Whereas nearly 3 in 4 teens say that dating relationships
			 usually begin at age 14 or younger;
		Whereas 69 percent of all teenagers who had sex by age 14
			 said they have experienced 1 or more types of abuse in a dating
			 relationship;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims, putting them at higher risk for substance
			 abuse, eating disorders, risky sexual behavior, suicide, and revictimization as
			 adults;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence has been
			 established in adolescence; and
		Whereas National Teen Dating Violence Awareness and
			 Prevention Week benefits schools, communities, families, and individuals,
			 regardless of socioeconomic status, race, or sex: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Teen Dating Violence Awareness and Prevention Week to
			 raise awareness of teen dating violence in the Nation; and
			(2)encourages the
			 people of the United States, State and local officials, middle schools and high
			 schools, law enforcement agencies, and other interested groups to observe
			 National Teen Dating Violence Awareness and Prevention Week with appropriate
			 programs and activities that promote awareness and prevention of the crime of
			 teen dating violence.
			
